EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy J. Wall, Reg. # 50,743, on 08/31/2022.


Pursuant to MPEP 606.01, the title had been changed to read:
-- SYNTHESIZING A RESOURCE REQUEST TO OBTAIN RESOURCE IDENIFIER BASED ON EXTRACTED UNIFIED MODEL, USER REQUIREMENT AND POLICY REQUIREMENTS TO ALLOCATE RESOURCES--


This listing of claims will replace all prior versions of claims:
1. (Currently Amended) A method for a plurality of data resources allocation comprising:
receiving a resource allocation request for allocation of [[a]]the plurality of data resources, the resource allocation request specifying a set of user requirements;
receiving an operator policy associated with the plurality of data resources, the operator policy including a plurality of policy requirements; 
generating a unified model representing the plurality of data resources, the unified model comprising a plurality of adapters acting as intermediaries to the plurality of data resources;[[ and]]
synthesizing a resource request based on the resource allocation request and the operator policy by:
generating a user-request fragment by:
extracting the unified model;
extracting the set of user requirements from the resource allocation request; and
composing the extracted unified model and the extracted set of the user requirements to generate the user-request fragment;
generating a policy-definition fragment based on the generated user-request fragment by:
extracting the unified model;
retrieving one or more of the plurality of policy requirements from a policy inventory that correspondingly match the generated user-request fragment;
extracting the retrieved one or more of the plurality of policy requirements; and
composing the extracted unified model and the extracted one or more of the plurality of policy requirements to generate the policy-definition fragment; and
combining the generated policy-definition fragment with the generated user-request fragment to obtaining the synthesized resource request;
issuing and processing the synthesized resource request to obtain resource identifiers identifying one or more data resources that satisfy the synthesized resource request;
receiving the resource identifiers; and
allocating, based on the received resource identifiers, the one or more data resources to the resource allocation request.

2. (Canceled) 

3. (Currently Amended) The method of claim 1, wherein issuing the synthesized resource request to obtain resource identifiers comprises processing the synthesized resource request into a resource query and executing the resource query.

4. (Currently Amended) The method of claim 1, wherein issuing the synthesized resource request to obtain resource identifiers comprises directly executing the synthesized resource request.

5. (Previously Presented)  The method according to claim 1, wherein the synthesized resource request to obtain resource identifiers comprises a computer program.

6. (Canceled)

7. (Previously Presented)  The method according to claim 1, wherein the set of user requirements comprise one or more of attributes, operations, and conditions related to the plurality of data resources.

8. (Canceled)

9. (Previously Presented)  The method according to claim 1, wherein the policy requirements depend at least in part on the resource allocation request.

10. (Previously Presented)  The method according to claim 1, wherein the policy requirements comprise one or more of attributes and conditions related to the plurality of data resources.

11. (Previously Presented)  The method according to claim -1, wherein the synthesized resource request is based on one or more of the user-request fragment and the policy-definition fragment.

12. (Canceled) 

13. (Previously Presented)  The method according to claim 1, wherein the plurality of data resources comprise one or more resource components within a data center, the one or more resource components including virtual machines.

14. (Previously Presented)  The method according to claim 1, wherein the plurality of data resources comprise one or more resource components within an intelligent transport system, the one or more resource components including buses.

15. (Currently Amended)  A device for  a plurality of data resources allocation, the device comprising 
at least one processor;
a memory to store instructions that, when executed by the at least one processor, cause the device being adapted to:
receive a resource allocation request for allocation of the[[a]] plurality of data resources, the resource allocation request specifying a set of user requirements;
receive an operator policy associated with the plurality of data resources, the operator policy including a plurality of policy requirements; 
generating a unified model representing the plurality of data resources, the unified model comprising a plurality of adapters acting as intermediaries to the plurality of data resources 
synthesize a resource request based on the resource allocation request and the operator policy by:
generating a user-request fragment by:
extracting the unified model;
extracting the set of user requirements from the resource allocation request; and
composing the extracted unified model and the set of the user requirements to generate the user-request fragment;
generating a policy-definition fragment  based on the generated user-request fragment by:
extracting the unified model;
retrieving one or more of the plurality of policy requirements from a policy inventory that correspondingly match the generated user-request fragment;
extracting the retrieved one or more of the plurality of policy requirements; and
composing the extracted unified model and the extracted one or more of the plurality of policy requirements to generate the policy-definition fragment; and
combining the generated policy-definition fragment with the generated user-request fragment to obtain the synthesized resource request;
issuing and processing the synthesized resource request to obtain resource identifiers identifying one or more data resources that satisfy the synthesized resource request;
receiving the resource identifiers; and
allocating, based on the received resource identifiers, the one or more data resources to the resource allocation request.

16. (Canceled) 

17. (Currently Amended)  A device for a plurality of data resources allocation, the device comprising:
at least one processor;
a receiving module, executed by the at least one processor, configured to receive a resource allocation request for allocation of [[a]] the plurality of data resources, the resource allocation request specifying a set of user requirements;
the receiving module further configured to receive an operator policy associated with the plurality of data resources, the operator policy including a plurality of policy requirements;
a module, executed by the at least one processor, configured to generate a unified model representing the plurality of data resources, the unified model comprising a plurality of adapters acting as intermediaries to the plurality of data resources;[[ and]]
a synthesizing module, executed by the at least one processor, configured to synthesize a resource request based on the resource allocation request and the operator policy by:
generating a user-request fragment by:
extracting the unified model;
extracting the set of user requirements from the resource allocation request; and
composing the extracted unified model and the extracted set of the user requirements to generate the user-request fragment;
generating a policy-definition fragment based on the generated user-request fragment by:
extracting the unified model;
retrieving one or more of the plurality of policy requirements from a policy inventory that correspondingly match the generated user-request fragment;
extracting the retrieved one or more of the plurality of  policy requirements; and
composing the extracted unified model and the extracted one or more of the plurality of policy requirements to generate the policy-definition fragment; and
combining the generated policy-definition fragment with the generated user-request fragment to obtaining the synthesized resource request;
issuing and processing the synthesized resource request to obtain resource identifiers identifying one or more data resources that satisfy the synthesized resource request;
receiving the resource identifiers; and
allocating, based on the received resource identifiers, the one or more data resources to the resource allocation request.

18. (Currently Amended)  A computer program product, comprising a non-transitory computer readable medium storing instructions which, when executed on at least one processor, causes the at least one processor to carry out a method comprising: 
receiving a resource allocation request for allocation of a plurality of data resources, the resource allocation request specifying a set of user requirements;
receiving an operator policy associated with the plurality of data resources, the operator policy including a plurality of policy requirements; 
generating a unified model representing the plurality of data resources, the unified model comprising a plurality of adapters acting as intermediaries to the plurality of data resources;
synthesizing a resource request based on the resource allocation request and the operator policy by:
generating a user-request fragment by:
extracting the unified model;
extracting the set of user requirements from the resource allocation request; and
composing the extracted unified model and the extracted set of the user requirements to generate the user-request fragment;
generating a policy-definition fragment based on the generated user-request fragment by:
extracting the unified model;
retrieving one or more of the plurality of policy requirements from a policy inventory that correspondingly match the generated user-request fragment;
extracting the retrieved one or more of the plurality of policy requirements; and
composing the extracted unified model and the extracted one or more of the plurality of policy requirements to generate the policy-definition fragment; and
combining the generated policy-definition fragment with the generated user-request fragment to obtaining the synthesized resource request;
issuing and processing the synthesized resource request to obtain resource identifiers identifying one or more data resources that satisfy the synthesized resource request;
receiving the resource identifiers; and
allocating, based on the received resource identifiers, the one or more data resources to the resource allocation request.

19-22. (Canceled)
		

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record, Jain et al. (US Pub. 2013/0246208 A1) teaches a resource allocation mechanism that allocating the resource based on specified policies (see Jain, [0053] lines 1-4, Resource allocation policies pool 204 may be configured to store processor-executable instructions and/or parameters used to specify policies for allocating cloud computing platform resources to jobs; [0054] lines 1-7; [0069] lines 6-8).
HUH (US Pub. 2011/0022697 A1) teaches a system that when receiving a resource request, the system will generating a resource negotiation request that include the service requirements and policy information for resource allocation (see HUH, Fig. 4, 402, 408; [0028] lines 5-7, The mediator 300 generates a resource negotiation request (as synthesizing a resource request) including service requirements and policy information of the service server 200; [0029] lines 3-14).
NAKAGOE (US Pub. 2019/0191004 A1) teaches a mechanism that combining the generated policy-definition fragment with the generated user-request fragment (see NAKAGOE, Fig. 11, T40, Merged request, applied rule; Fig. 21, T40-1, Unmerged TCP headers, Unmerged HTTP header, Unmerged HTTP body (as user-request fragment); [0056] lines 13-18, [0010] lines 7-15,  [0051] lines 4-5, the merging of response involves response to the unmerged requests (as included the generated user-request fragment)).
RISSANEN et al. (US Pub. 2015/0295939 A1) teaches a mechanism that generating a policy-definition fragment based on the generated user-request fragment (see RISSANEN, [0049] lines 2-3, construct a partial request from the subset (R) of the set of possible requests; [0050] lines 3-4, partially evaluate the policy over the partial request resulting (as generating based on generated partial request (user-request fragment)) in a simplified policy).
STENBERG et al. (US Pub. 2020/0076709 A1) teaches a system that when generating the user-request fragment, it is from extracting the set of user requirements; and composing the extracted user requirements (see STENBERG, [0098] lines 4-8, the Service Order Portal 5104 may also extract the customer's service requirements from the service request contained in message 5001, and collect (as composing) them into an attribute which may be referred to as ServiceRequestPartial).
Jacob et al. (US Pub. 2014/0359430 A1) teaches the concept of extracting the retrieved policy requirements; and composing the extracted policy requirements (see Jacob, [0036] lines 19-21, sub-rules extracted from the web page document closure can be combined into a single composite data structure).

The features “generating a unified model representing the plurality of data resources, the unified model comprising a plurality of adapters acting as intermediaries to the plurality of data resources; synthesizing a resource request based on the resource allocation request and the operator policy by: generating a user-request fragment by: extracting the unified model; extracting the set of user requirements from the resource allocation request; and composing the extracted unified model and the extracted set of the user requirements to generate the user-request fragment; generating a policy-definition fragment based on the generated user-request fragment by: extracting the unified model; retrieving one or more of the plurality of policy requirements from a policy inventory that correspondingly match the generated user-request fragment; extracting the retrieved one or more of the plurality of policy requirements; and composing the extracted unified model and the extracted one or more of the plurality of policy requirements to generate the policy-definition fragment; and combining the generated policy-definition fragment with the generated user-request fragment to obtaining the synthesized resource request; issuing and processing the synthesized resource request to obtain resource identifiers identifying one or more data resources that satisfy the synthesized resource request; receiving the resource identifiers; and allocating, based on the received resource identifiers, the one or more data resources to the resource allocation request.” when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195